Name: 2002/477/EC: Commission Decision of 20 June 2002 laying down public health requirements for fresh meat and fresh poultrymeat imported from third countries, and amending Decision 94/984/EC (Text with EEA relevance) (notified under document number C(2002) 2196)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  cooperation policy;  health
 Date Published: 2002-06-22

 Avis juridique important|32002D04772002/477/EC: Commission Decision of 20 June 2002 laying down public health requirements for fresh meat and fresh poultrymeat imported from third countries, and amending Decision 94/984/EC (Text with EEA relevance) (notified under document number C(2002) 2196) Official Journal L 164 , 22/06/2002 P. 0039 - 0040Commission Decisionof 20 June 2002laying down public health requirements for fresh meat and fresh poultrymeat imported from third countries, and amending Decision 94/984/EC(notified under document number C(2002) 2196)(Text with EEA relevance)(2002/477/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting the production and placing on the market of fresh poultrymeat(1), as last amended by Directive 97/79/EC(2), and in particular Article 14(B)(2)(b) thereof,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries(3), as last amended by Regulation (EC) No 1452/2001(4), and in particular Article 16(1) thereof,Whereas:(1) The public health requirements contained in Commission Decision 2001/471/EC of 8 June 2001 laying down rules for the regular checks on the general hygiene carried out by the operators in establishments according to Directive 64/433/EEC on health conditions for the production and marketing of fresh meat and Directive 71/118/EEC on health problems affecting the production and placing on the market of fresh poultrymeat(5) should also apply to imports from third countries.(2) For that purpose, firstly, the third country rules with regard to the implementation of regular checks on the general hygiene carried out by operators exporting fresh poultrymeat or fresh meat to the Community should be taken into account when considering the fulfilment of the criteria set forth under Article 15 of Directive 71/118/EEC and under Article 3(2) of Directive 72/462/EEC, for the listing of the third country concerned.(3) Secondly, the implementation of such checks by the operators concerned should be taken into account when considering their inclusion in the lists of establishments provided for under Article 14(B)(2) of Directive 71/118/EEC and under Article 4(1) of Directive 72/462/EEC.(4) Thirdly, the guarantees to be provided under Article 14(B)(1)(b) of Directive 71/118/EEC, and under Article 4(2)(a) of Directive 72/462/EEC, should be included in the attestations of health included into the model certificates provided for by Articles 14(B) of Directive 71/118/EEC and Article 22 of Directive 72/462/EEC respectively, at the earliest opportunity.(5) Directive 71/118/EEC provides for the establishment of a list of establishments, satisfying specific requirements of Community legislation.(6) A provisional list of establishments is contained in Commission Decision 97/4/EC of 12 December 1996 drawing up provisional lists of third country establishments from which the Member States authorise imports of fresh poultrymeat(6), as last amended by Decision 2001/400/EC(7).(7) Commission Decision 94/984/EC of 20 December 1994 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from certain third countries(8), as last amended by Decision 2001/659/EC(9), was amended by Decision 2001/598/EC(10), inter alia to introduce into the animal and public health certificates the model of the public health declaration for the importation of fresh poultrymeat from third countries, required by Article 14(B)(1)(c) of Directive 71/118/EEC. Decision 94/984/EC should now be further amended to supplement the said model declaration in accordance with the objectives of the present Decision. It is also appropriate to rectify simultaneously a material error in Annex III to that Decision.(8) Directive 72/462/EEC provides that, without prejudice to the animal health requirements set out in Articles 14 and 15 of that Directive, Member States must not authorise importation of fresh meat from a third country unless the meat complies with public health requirements to be adopted. Article 17(2)(c) of that Directive provides that the fresh meat must have been treated according to the hygiene conditions in accordance with Council Directive 64/433/EEC(11). Article 4 provides for the drawing up of lists of establishments, the compliance of which with the provisions of the Directive and with the hygiene conditions required under Directive 64/433/EEC is to be assessed according to criteria provided for under paragraph 2 of the same Article, and which may by amended or supplemented by the Commission in line with the result of the inspections provided for in Article 5.(9) The animal health conditions and veterinary certification requirements for the importation of fresh meat from a number of countries, have been established on the basis of Article 16 of Directive 72/462/EEC in a number of Commission Decisions which should be recast in a near future; by that time, it shall be appropriate to introduce into the attestation of health included in the model certificates, the same public health attestation as introduced by the present Decision for fresh poultrymeat.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1When considering whether a given third country fulfils the criteria set out in Article 15 of Directive 71/118/EEC and Article 3(2) of Directive 72/462/EEC in order to be included on the list drawn up in accordance with those Directives, the Commission shall take into account the rules of that third country with regard to the implementation of regular checks on the general hygiene, based on hazard analysis and critical control points principles and on microbiological controls as necessary, carried out by operators exporting fresh poultrymeat or fresh meat to the Community.Article 2When inspections are carried out pursuant to Directive 71/118/EEC and Directive 72/462/EEC in order to determine whether an establishment complies with the provisions of those Directives and of Annex I to Directive 64/433/EEC and may therefore be included in the list provided for in Article 14(B)(2) of Directive 71/118/EEC and Article 4(1) of Directive 72/462/EEC, implementation by the operators concerned of the requirements of Decision 2001/471/EC shall be taken into account.Article 3Decision 94/984/EC is amended as follow:1. In Annex II, point 15 (models A and B), section II (public health certification) the following new point 5 is added: "5. That the meat comes from an establishment implementing checks on the general hygiene in accordance with the provisions of Commission Decision 2001/471/EC(12)"2. In Annex III, the words "The health mark referred to in Article 2" are replaced by "The health mark referred to in Article 1(2)".Article 4This Decision shall apply with effect from 8 June 2003.When considering whether a given third country fulfils the criteria set out in Article 15 of Directive 71/118/EEC and Article 3(2) of Directive 72/462/EEC in order to be included on the list drawn up in accordance with those Directives, or when an inspection is carried out in a given third country pursuant to Article 14 of Directive 71/118/EEC or Article 5 of Directive 72/462/EEC, the Commission shall, from the date of adoption of this Decision, take into account the preparatory steps taken by that country with a view to fulfilling the requirements of this Decision from 8 June 2003.Article 5This Decision is addressed to the Member States.Done at Brussels, 20 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 55, 8.3.1971, p. 23.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 302, 31.12.1972, p. 28.(4) OJ L 198, 21.7.2001, p. 11.(5) OJ L 165, 21.6.2001, p. 48.(6) OJ L 2, 4.1.1997, p. 6.(7) OJ L 140, 24.5.2001, p. 70.(8) OJ L 378, 31.12.1994, p. 11.(9) OJ L 232, 30.8.2001, p. 19.(10) OJ L 210, 3.8.2001, p. 37.(11) OJ 121, 29.7.1964, p. 2012/64.(12) OJ L 165, 21.6.2001, p. 48.